Citation Nr: 0730451	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right ulnar nerve 
neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 Regional Office (RO) 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for "neuropathy, right ulnar nerve, due to old 
fracture of the medical epicondyle, right humerus."  This 
decision was entered by the Department of Veterans Affairs 
(VA) RO in New Orleans, Louisiana.  The claim is presently 
under the jurisdiction of the RO in Waco, Texas.  

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for right ulnar nerve 
neuropathy.  Inasmuch as the claim is reopened, the remainder 
of the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.  


FINDINGS OF FACT

1.  Service connection for "neuropathy, ulnar nerve, [right] 
due to trauma, old [fracture] medial epicondyle, [right] 
humerus" was last finally denied in a June 1957 rating 
decision, which essentially found that the veteran had a 
fracture of the "left" [an obvious error] elbow prior to 
service and that there was no superimposed trauma in service 
which could constitute aggravation of the preexisting 
disability.  A timely appeal was not thereafter initiated.


2.  Evidence received since the June 1957 RO decision is new, 
it relates to an unestablished fact necessary to substantiate 
the claim in that it includes competent testimony offered by 
the veteran as to the fact that he had no problems with his 
right arm in the immediate period of time before entering 
military service, and that such problems did not occur until 
about one year into his military service.  The new 
testimonial evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1957 rating decision denying entitlement to 
service connection for right ulnar nerve neuropathy due to an 
old fracture of the right humerus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right ulnar 
nerve neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.


Factual Background

The veteran claims, in essence, that his pre-existing right 
arm disorder was aggravated during his military service.  See 
Travel Board hearing transcript (transcript), at page three.  
The veteran testified that he broke his right arm when he was 
12 or 13 years old, and aggravated it again when he was 15 or 
16 years old.  He implied that it was casted on both 
occasions.  See pages five and six of transcript.  He added 
that he was able to complete almost a full year of active 
duty before he needed to seek treatment.  See page 10 of 
transcript.  The veteran further indicated that he aggravated 
his pre-existing right elbow disorder while scraping paint 
off of a boat, and thereafter sought treatment.  Id.  

The veteran initially submitted a claim seeking service 
connection for a "bad right elbow' in May 1957.  See VA Form 
8-526e.  

The service medical records shows that at the veteran's 
December 1955 induction examination a minimal flexion 
deformity of the right elbow was diagnosed.  No neurological 
disorder as diagnosed at induction, rather, the appellant was 
clinically evaluated as neurologically normal.

A December 1956 clinical record shows that the veteran 
suffered a right elbow injury five years prior, and that the 
arm was casted at that time.  He complained of considerable 
right arm pain for the past week.  X-ray examination showed 
an "old" fracture of the medial condyle with nonunion.  The 
X-ray findings mirrored the findings reported as a 
provisional diagnosis.  A health record, dated two days later 
in December, include a diagnosis of non-union of the humerus 
bone, medical condyle.  "EPTE" (existed prior to 
enlistment) was noted.  A narrative summary dated that same 
day shows that early in December 1956 the veteran complained 
of right humerus tenderness, and that limitation of motion of 
the right elbow was documented.  Hyperesthesia to pin prick 
sensation over the ulnar distribution of the right forearm 
into some of the fingers was also noted.  X-ray findings, in 
addition to those reported above, were noted to show marked 
displacement of the ununited fragment.  It was added that the 
diagnosis had been changed to neuropathy not elsewhere 
classified, of the right ulnar nerve due to trauma, old 
fracture medial epicondyle of the right humerus.  This was 
noted to have existed prior to the veteran's service entry.  
The veteran was not provided a separation examination.  The 
veteran subsequently appeared for a Physical Evaluation Board 
in April 1957 and was discharged in May 1957 for physical 
disability.

Service connection for right ulnar nerve neuropathy due to an 
old traumatic fracture of the right humerus was denied by the 
RO in June 1957.  The RO essentially determined that the 
veteran had a fracture of the right elbow prior to service 
and that there was no superimposed trauma in service which 
could constitute aggravation of the preexisting disability.  
Notice was provided later in June 1957, but the veteran did 
not appeal.

The veteran sought to reopen his claim in July 2003.  See VA 
Form 21-526.  

As part of a VA Form 21-4138 received by VA in August 2003 
the veteran claimed that his arm had been placed in a cast 
for about eight weeks after he injured it during service.  As 
noted above, the service medical records on file do not 
include any mention of the veteran's cast being placed in a 
cast during his military service.  He added that while he had 
injured his arm before his enlistment, his arm had "healed 
completely" before he entered the service.  

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A final RO decision may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered. 
 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Analysis

As previously indicated, a June 1957 rating decision denied 
entitlement to service connection for right ulnar nerve 
neuropathy trauma, old fracture medial epicondyle, right 
humerus.  This decision, in essence, found that the veteran 
had a fractured his right elbow prior to service and that 
there was no superimposed trauma in service which could 
constitute aggravation of the preexisting disability.  That 
rating decision is final.

Evidence added to the record since the June 1957 RO decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's 
preexisting right elbow fracture was not aggravated during 
his service by superimposed trauma, the new evidence, in the 
form of the veteran's June 2007 testimony, showing, in 
essence, that his preexisting right elbow problems had fully 
healed prior to his military entry, and of particular note, 
he completed his first full year of service without being 
seen for any right arm complaints.  The Board also finds 
particularly interesting the fact that while the diagnosis 
was later changed to right ulnar nerve neuropathy, a December 
1956 X-ray showed "non-union" of the humerus bone.  While 
the prior rating decision concluded that this disorder 
existed prior to enlistment, the veteran's credible sworn 
testimony that he was able to complete the physical rigors of 
Navy boot camp without pertinent complaint raise serious 
doubts as to the accuracy of any finding that the humerus 
bone was not united at induction.  Moreover, this fact, when 
coupled with the first evidence of neuropathy being presented 
in-service and not at induction, tend to relate to an 
unestablished fact necessary to substantiate the claim. 
Hence, the additional evidence received is new and material.  
Therefore, the claim of entitlement to service connection for 
right ulnar nerve neuropathy is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for right ulnar nerve 
neuropathy and will issue a final decision once that 
development is complete, if the case is again denied by the 
RO and returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right ulnar nerve 
neuropathy is reopened.



REMAND

The reopening of the claim for service connection for right 
ulnar nerve neuropathy triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.

While the RO has in the past found that the veteran's claimed 
right arm disorder preexisted his period of service and was 
not aggravated therein, the Board observes that a VA medical 
opinion addressing this question based on all the evidence of 
record has yet to be secured.  Such an opinion needs to be 
obtained.  38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran is to be afforded VA 
orthopedic and neurologic examinations.  
The claims folder and a copy of this 
remand must be made available for review 
for the examination.  If a right arm 
disorder is diagnosed by either examiner 
the examiners must jointly opine whether 
it is at least as likely as not that the 
diagnosed disability was incurred during 
the appellant's active duty service.  If 
the disorder is found to have existed 
prior to service the examiners must opine 
whether it is at least as likely as not 
that the disability, to include fracture 
residuals, was permanently aggravated 
inservice.  The neurological examiner 
must address the whether it is at least 
as likely as not that in light of the 
normal neurological findings presented at 
induction, the veteran incurred a 
superimposed neuropathy while on active 
duty.  A complete rationale for all 
opinions expressed must be provided.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


